Exhibit 10.1
 
EXECUTION VERSION
 

   
DATED: 30 JANUARY 2015
   
Amendment Agreement
 



between


ML BLUETREND FUTURESACCESSSM LLC
as the Fund
 

and


MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC
as the Manager


and


SYSTEMATICA INVESTMENTS LIMITED
as the Trading Advisor
 

 
relating to
 
the amendment of the amended and restated advisory agreement between the
Manager, the Fund and the Trading Advisor

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
 
 
1.
Interpretation
1
2.
Amendment to Advisory Agreement
1
3.
Further Assurance
2
4.
Costs
2
5.
Notices
2
6.
Assignment
2
7.
Amendments to this Agreement
2
8.
Reservation of Rights
2
9.
Whole Agreement
2
10.
Severability
3
11.
Counterparts
3
12.
Governing Law
3
13.
Jurisdiction
3
Schedule 1 : Amendment to Advisory Agreement
4


 
 
 
 
i

--------------------------------------------------------------------------------

 

 
THIS AGREEMENT is dated 30 January 2015 and made



BETWEEN:


(1)
ML BLUETREND FUTURESACCESSSM LLC, limited liability company incorporated in
Delaware whose office is at c/o Merrill Lynch Alternative Investments LLC at 250
Vesey Street, 11th Floor, New York, NY 10080 (the “Fund”);

 
(2)
MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC, a limited liability company
incorporated in Delaware whose registered office is at 250 Vesey Street, 11th
Floor, New York, NY 10080 (the “Manager”); and

 
(3)
SYSTEMATICA INVESTMENTS LIMITED, a limited company incorporated in Jersey whose
registered office is at 47 Esplanade, St. Helier, Jersey, JE1 0BD (the “Trading
Advisor”).

 
BACKGROUND:
 
(A)
Pursuant to the Advisory Agreement (as defined below), the Trading Advisor has
been engaged to make trading decisions and make investments on behalf of the
Manager and the Fund on the terms set forth therein.

 
(B)
The Trading Advisor, the Fund and the Manager wish to amend the Advisory
Agreement on the terms of this Agreement.

 
THE PARTIES AGREE THAT:
 
1.
 Interpretation

 
1.1 
In this Agreement, unless the context otherwise requires, the following words
have the following meanings:

 
“Effective Date” means 00:00 BST on 1 January 2015, or such other time and date
as may be agreed between the parties.
 
“Advisory Agreement” means the ML FuturesAccessSM Advisory Agreement dated 8 May
2008 between the Fund, the Manager and the Trading Advisor, as amended and
restated by the Amendment to ML FuturesAccessSM Advisory Agreement dated 22 June
2009, the ML FuturesAccessSM Amended and Restated Advisory Agreement dated 25
January 2010 and the Amendment to Advisory Agreement dated 3 May 2011, and as
novated and amended by the Novation and Amendment Agreement dated 31 July 2014
and the Novation and Amendment Agreement dated 1 January 2015 and as it may have
been amended, restated and/or novated from time to time.
 
1.2 
References to Clauses are to clauses of this Agreement and headings are inserted
for convenience only and shall not affect the construction of this Agreement.

 
1.3
The parties acknowledge that the Trading Advisor is the general partner of
Systematica Investments LP, a limited partnership formed in Guernsey, and that
the Trading Advisor has entered into this Agreement solely in that capacity.

 
2. 
Amendment to Advisory Agreement

 
Each of the parties agrees that, with effect from the Effective Date, the
amendment set out in Schedule 1 hereto be made to the Advisory Agreement.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.
Further Assurance

 
At any time after the Effective Date each of the parties shall, at the request
and cost of the party so requesting, execute or procure the execution of such
documents and do or procure the doing of such acts and things as the party so
requiring may reasonably require for the purpose of giving to the party so
requiring the full benefit of all the provisions of this Agreement.
 
4.
Costs

 
Each party to this Agreement shall pay its own costs of and incidental to the
negotiation, preparation, execution and carrying into effect of this Agreement.
 
5.
Notices

 
The parties agree that any notice or other communication required to be given
under this Agreement or under the Advisory Agreement (to the extent applicable)
shall be deemed to have been duly served on the Fund, the Manager and the
Trading Advisor if it is served in accordance with the notice provisions in the
Advisory Agreement, with the address details being as set on page 1 for the
Fund, the Manager and the Trading Advisor.
 
6.
Assignment

 
Subject to the assignment provisions set out in the Advisory Agreement, none of
the parties shall assign all or any of its rights or benefits under this
Agreement without the written consent of the other parties.
 
7.
Amendments to this Agreement

 
No amendment to this Agreement shall be effective unless made in writing by each
of the parties.
 
8.
Reservation of Rights

 
8.1
The rights, powers, privileges and remedies provided in this Agreement are
cumulative and are not exclusive of any rights, powers, privileges or remedies
provided by law or otherwise.

 
8.2
No failure to exercise nor any delay in exercising by any party to this
Agreement any right, power, privilege or remedy under this Agreement shall
impair or operate as a waiver thereof in whole or in part.

 
8.3
No single or partial exercise of any right, power, privilege or remedy under
this Agreement shall prevent any further or other exercise thereof or the
exercise of any other right, power, privilege or remedy.

 
9.
Whole Agreement

 
9.1
This Agreement, together with any documents referred to in it, constitutes the
whole agreement between the parties relating to the subject matter of this
Agreement and supersedes and extinguishes any prior drafts, agreements,
undertakings, representations, warranties and arrangements of any nature,
whether in writing or oral, relating to such subject matter.

 
9.2
Each party acknowledges that it has not been induced to enter into this
Agreement by any representation or warranty other than those contained in this
Agreement and,



 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
having negotiated and freely entered into this Agreement. Each party
acknowledges that its legal advisers have explained to it the effect of this
Clause 9.2.
 
10.
Severability

 
If any provision of this Agreement shall be held to be illegal, void, invalid or
unenforceable under the laws of any jurisdiction, such provision shall be deemed
to be deleted from this Agreement as if it had not originally been contained in
this Agreement and the legality, validity and enforceability of the remainder of
this Agreement in that jurisdiction shall not be affected, and the legality,
validity and enforceability of the whole of this Agreement in any other
jurisdiction shall not be affected. Notwithstanding the foregoing in the event
of such deletion the parties shall negotiate in good faith in order to agree the
terms of a mutually acceptable and satisfactory alternative provision in place
of the provision so deleted.
 
11.
Counterparts

 
This Agreement may be executed in any number of counterparts, which shall
together constitute one agreement. Each party may enter into this Agreement by
signing any such counterpart.
 
12.           Governing Law
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW, EXCEPT WHERE SPECIFIC PROVISIONS HEREOF REFER TO THE LAWS,
RULES OR REGULATIONS OF OTHER JURISDICTIONS.
 
13.
Jurisdiction

 
The parties hereto agree that any action or proceeding arising directly,
indirectly or otherwise in connection with, out of, related to or from this
agreement, any breach hereof or any transaction covered hereby, shall be
resolved, whether by arbitration or otherwise, within the County of New York,
City of New York, State of New York or the Island of Jersey, as applicable
pursuant to Clause 12. Accordingly, the parties consent and submit to the
jurisdiction of the federal and state courts and any applicable arbitral body
located within the County of New York, City of New York, State of New York and
the Island of Jersey. The parties further agree that any such action or
proceeding brought by either party to enforce any right, assert any claim, or
obtain any relief whatsoever in connection with this agreement shall be brought
by such party exclusively in federal or state courts, or if appropriate before
any applicable arbitral body, located within the County of New York, City of New
York, State of New York and the Island of Jersey.


 
 
 
 
3

--------------------------------------------------------------------------------

 

 
 
SCHEDULE 1 :  AMENDMENT TO ADVISORY AGREEMENT
 
1.  
Clause 5 of the Advisory Agreement will be deleted in its entirety and will be
replaced with the following provision as a new clause 5:

 
“5
As of the last business day of each calendar month, the Fund shall pay the
Trading Advisor (i) a management fee equal to 1/12 of 1.5% (a 1.5% annual rate)
of the aggregate gross asset value attributable to the Units issued by the Fund,
excluding the Units issued to the Trend-Following Fund, and (ii) a management
fee equal to 1/12 of 1.0% (a 1.0% annual rate) of the aggregate gross asset
value attributable to the Units issued to the Trend-Following Fund (together,
the “Management Fee"). Such Management Fee shall be pro rated in the case of
partial calendar months, but shall not be subject to rebate once paid.  For the
avoidance of doubt, the Management Fee shall be calculated prior to reduction
for any accrued Incentive Fees or for the management fee being calculated.”

 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS whereof the parties hereto have caused this Agreement to be signed as
of the day and year first above written.


 

Executed by ) /s/ Ninon Marapachi ML BLUETREND FUTURESACCESSSM LLC )       Ninon
Marapachi acting by:  )       VP of MLAI MERRILL LYNCH ALTERNATIVE )  
INVESTMENTS LLC, Manager )               Executed by ) /s/ Ninon Marapachi
MERRILL LYNCH ALTERNATIVE )       Ninon Marapachi INVESTMENTS LLC )       VP of
MLAI acting by:  )               Executed by )   SYSTEMATICA INVESTMENTS LIMITED
)   acting as the general partner of )   SYSTEMATICA INVESTMENTS LP )   acting
by Ben Dixon, Authorised Signatory  ) /s/ Ben Dixon

                                                                          

 
 
 
 
 
 
 
5


--------------------------------------------------------------------------------